Title: To John Adams from Nathaniel Hazard, 29 January 1792
From: Hazard, Nathaniel
To: Adams, John



Sir
Newyork 29th. Jany 1792—

I understood from my Friend, and late Fellow Traveller, that “A Recluse Man” had been heard of, but never seen, by the principal Object of it.  This Mistake alone, prompted the Author to inclose it, at first, in a blank Cover.  The Idea of commenting on it, arose after it had been sealed.  It was a disinterested, volunteer Effort; written at a Moment, when the Author had not the most distant Idea of ever being known, to those concerned; much less, of the distinguished Honor paid him, of noticing it, and accompanying it, with so very acceptable and valuable a Present, as the large Edition of the Defence of the American Constitutions.  The “Recluse Man” confesses, he was prompted to boast, that it was entirely a voluntary Affair, previous to, and uninfluenced by, personal Acquaintance, and consequent high Respect.  He had however a purer Motive.  He supposed, an Instance of disinterested Zeal & Good will, might tend to counterbalance all the possible sting, of at least one of the many calumniating Performances, which I hope for the Honor of my Country, do not represent the Essence and Acme of Southern Wit; the Quarter from which they apparently come.
I had early purchased, the small American Edition of the “Defence” & began to read it with Attention in the Summer past.  I then learned, that a heavy Attack, would be commenced in Autumn, I believe, an Anticipation retarded it. “Venienti’ occurrite Morbo” is perhaps, as good a political, as medical Rule.
I asked of Doctor Johnson, (of our College) the History of the Business of Titles, in the Senate; he explained it, as it is done is the Letter, I am honored with.
A Prone-ness to Change, appears to be an inherent Quality of Human Nature.  The first officer in America, has escaped its Effects longer perhaps, than usually happens in a Republic; longer than his most sanguine & personally devoted Friends could possiblyhave rationally counted upon.  But the Tide is now turning from Adulation, to its Opposite. The Indian War; expensive Diplomatique Establishments; improper Appointments; a Hobby-horsical federal City; a vain & expensive Statue; are familiar Topics of Censure.
I consider every honest, independent Character, or Officer of Note in a Republic, almost as a temporary Martyr.  A good Conscience, and a Certainty of Justice in the public Opinion, when retired from public Station & Envy, are the only sustaining Reflections; & indeed they are powerful Consolation to those who have the Magnanimity to merit them.
The very flattering Notice taken, of my slender Efforts, induces me, perhaps imprudently; to mention my having, (with the Knowledge only of a very few confidential literary Friends) aimed at Times, at some useful Purpose, by occasional Publications.  In the American Museum of September 1790, an “Hints & conjectural Observations on an American Excise”. In that of July 1791 – Page 25 Remarks “On Toll Bridges & Turnpike Roads”. Of August following Page 67 “Consolatory letter to an afflicted Friend”.
I cannot conclude, Sir, without reiterating, the very strong and grateful Impressions which I feel, on the distinguished Mark of Attention bestowed upon me, by a Character so eminent, in both Hemispheres, for Literature, Politics, and Patriotism; and that I am, with my very high & unfeigned Respect /  Sir /  Your most obedient and very humble servant

Nathl. Hazard
P.S. Jany. 31st. The Receit of the three Volumes this Day, induces me to add, to a Letter already too lengthy. The second & third, are very important Supplements to the first; the whole contain such an Epitome of ancient and modern History & Polity, as is invaluable to a Man unavoidably engaged in busy commercial Life; who, however desirious, can enjoy very little literary Leisure.  I will with great Pleasure, make Time enough to read them; and compleat, what I once had began, that of making Extracts, which, without Comments, would confute Traducers

